UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7269


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

WALLACE ANTHONY GAITHER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:98-cr-00202-JAB-1)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace Anthony Gaither, Appellant Pro Se.        Robert Michael
Hamilton, Angela    Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wallace Anthony Gaither appeals the district court’s

order     denying    his      self-styled      “Motion    to     Alter         or     Amend

Sentence.”    We affirm.

            Gaither’s motion to alter or amend was filed following

the   district      court’s    February       2011   denial    of    his       18    U.S.C.

§ 3582(c)(2)     (2006)       motion   for     sentence       reduction        based     on

Amendments 706 and 711 to the Sentencing Guidelines (“the 2007

Amendments”) and February 2012 grant of his § 3582(c)(2) motion

for sentence reduction based on Amendment 750 to the Sentencing

Guidelines.         In   granting      Gaither’s      request       for    a    sentence

reduction, the district court awarded him a reduction in his

offense level under Amendment 750 and reduced his sentence from

360 months’ imprisonment to 292 months’ imprisonment.                               Gaither

asserted in the motion to alter or amend that he was eligible

for an additional two-level reduction in his offense level under

the 2007 Amendments and that the court should further reduce his

sentence based on his post-sentencing conduct. *




      *
       On appeal, Gaither does not press his arguments for a
sentence reduction on the basis of his post-sentencing conduct
or assert that the district court erred in rejecting his request
for a sentence reduction on the basis of this conduct.
We therefore deem this issue forfeited. Wahi v. Charleston Area
Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009).



                                          2
             In    United     States     v.       Goodwyn,   596   F.3d      233,    236

(4th Cir. 2010), this court held that 18 U.S.C. § 3582(c)(2)

divests a district court of jurisdiction to reduce a sentence,

except in those cases specifically authorized by statute.                            One

authorized exception occurs when the United States Sentencing

Commission retroactively lowers the applicable Guidelines range

for an offense.        § 3582(c)(2).              When that occurs, § 3582(c)(2)

provides     a     district     court     one       opportunity       to   apply     the

retroactively       applicable       Guidelines       amendment    and     modify    the

sentence.        Goodwyn, 596 F.3d at 236; see United States v. Redd,

630   F.3d    649,    651     (7th     Cir.       2011)   (“Neither    the    text    of

§ 3582(c)(2) nor the language of Amendment 712 suggests that

prisoners are entitled to more than one opportunity to request a

lower sentence, for any given change in the Guideline range.”).

             Here, the district court determined in February 2011

that Gaither was not entitled to a sentence reduction under the

2007 Amendments because they did not have the effect of lowering

his   Guidelines      range,     and    Gaither       was    not   entitled     to    an

additional sentence reduction under those Guidelines.                         Further,

insofar as Gaither sought reconsideration of the merits of the

February 2011 ruling, the merits of the February 2012 ruling, or

both, the district court lacked jurisdiction to hear the motion.

Goodwyn, 596 F.3d at 235-36.



                                              3
            We    therefore    affirm     the    judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the     court   and   argument     would   not     aid    the   decisional

process.



                                                                           AFFIRMED




                                        4